Exhibit 10.1

 

JONES ENERGY, LLC
EXECUTIVE DEFERRAL PLAN
Effective as of October 1, 2013

 

Preamble

 

Jones Energy, LLC (the “Company”) hereby establishes the Jones Energy, LLC
Executive Deferral Plan (the “Plan”), effective as of October 1, 2013.

 

The purpose of the Plan is to permit designated executives of the Company to
accumulate additional retirement income through deferrals of compensation under
a nonqualified deferred compensation plan.  This Plan is intended to be unfunded
and maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of §§ 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended.

 

ARTICLE 1

 

Definitions

 

As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning.

 

1.1                               “Account” means with respect to a Participant
or Beneficiary, the total dollar amount or value evidenced by the last balance
posted in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary.  Separate sub-accounts may be
maintained within each Account as deemed necessary by the Committee, including,
but not limited to, Base Salary Deferral Accounts and Bonus Deferral Accounts.

 

1.2                               “Beneficiary” means the person or persons
designated by a Participant, or otherwise entitled, to receive any amount
credited to his Account that remains undistributed at his death.

 

1.3                               “Base Salary” means the Participant’s base
salary or wages paid to him by the Company for a Plan Year (before any Deferral
Contributions or Elective Deferrals). The Base Salary of a Participant as
reflected on the books and records of the Company shall be conclusive.

 

1.4                               “Bonus” means the annual cash bonus (if any)
paid to a Participant under the Company’s annual short-term bonus or incentive
plan or program for a Plan Year (before any Deferral Contributions or Elective
Deferrals); provided, however, that the term “Bonus” shall not include any other
bonuses paid to the Participant, including, but not limited to, sign-on,
retention, other special or discretionary bonuses or commissions paid to the
Participant.

 

1.5                               “Business Day” means any day other than a
Saturday, Sunday or any day other than days on which the New York Stock Exchange
is closed for business.

 

1.6                               “Code” means the Internal Revenue Code of 1986
as amended.

 

1

--------------------------------------------------------------------------------


 

1.7                               “Committee” means the committee appointed in
accordance with Section 8.1 to administer the Plan.

 

1.8                               “Company” means Jones Energy, LLC, a Texas
limited liability corporation, and any successor thereto.

 

1.9                               “Compensation” means a Participant’s Base
Salary and Bonus for a Plan Year.

 

1.10                        “Compensation Committee” means the compensation
committee of the board of directors of Jones Energy, Inc., which is the parent
company of the Company.

 

1.11                        “Deferral Contributions” means, for each Plan Year,
that portion of a Participant’s Base Salary and/or Bonus deferred under the Plan
pursuant to Sections 4.1 and 4.2.

 

1.12                        “Disability” or “Disabled” means a physical or
mental impairment that (i) entitles a Participant to benefits under the
Company’s long-term disability plan and (ii) qualifies as a “Disability” under §
409A(a)(2)(C) of the Code, as determined by the Committee, in its sole
discretion, but consistent with Treasury Regulation § 1.409A-3(i)(4) (or any
successor regulations or guidance thereto).

 

1.13                        “Effective Date” means October 1, 2013, the date on
which this Plan went into effect.

 

1.14                        “Elective Deferrals” means, for each Plan Year, a
Participant’s pre-tax, elective deferrals to the Qualified Plan.

 

1.15                        “Eligible Employee” means for a Plan Year, an
employee of the Company who (i) is a U.S. citizen (including an expatriate) or
U.S. resident, (ii) is within a select group of key management or highly
compensated employees and (iii) is selected for participation in the Plan by the
Committee.

 

1.16                        “Employee” means an Employee of the Company.

 

1.17                        “Participant” means any Eligible Employee who
satisfies the conditions for participation in the Plan set forth in Section 2.1.

 

1.18                        “Plan” means the Jones Energy, LLC Executive
Deferral Plan, as set forth herein and as from time to time amended.

 

1.19                        “Plan Year” means the calendar year.

 

1.20                        “Qualified Plan” means the Jones Energy, Ltd. Profit
Sharing Plan, which is a tax-qualified savings plan under § 401(a) of the Code,
with a cash or deferral arrangement under § 401(k) of the Code.

 

1.21                        “Termination of Employment” means a Participant’s or
former Participant’s separation from the service of the Company (including all
affiliates of the Company) by reason of his resignation, retirement, discharge
or death and which is a “separation from service” within

 

2

--------------------------------------------------------------------------------


 

the meaning of § 409A(a)(2)(A)(i) of the Code and Treasury Regulation §
1.409A-1(h) (or any successor regulations or guidance thereto).

 

1.22                        “Trust” or “Trust Fund” means a grantor rabbi trust
established to hold amounts set aside by the Company in accordance with Section
4.4.

 

1.23                        “Trustee” means the trustee appointed by the
Compensation Committee and any additional or successor trustee of the Trust
Fund.

 

1.24                        “Valuation Date” means each Business Day; provided,
however, that the value of an Account on a day other than a Business Day shall
be the value determined for the immediately preceding Business Day.

 

ARTICLE 2

 

Eligibility and Participation in the Plan

 

2.1                               Eligibility

 

2.1.1                     Annual Participation.  An Eligible Employee’s
participation shall become effective as of the first day of the Plan Year,
provided he satisfies the procedures for participation in the Plan described in
Section 2.2.

 

2.1.2                     Interim Plan Year Participation.  Each individual who
becomes employed with the Company during the Plan Year and who is designated as
an Eligible Employee shall be eligible to participate in the Plan for a portion
of such Plan Year by electing to make Deferral Contributions; provided, however,
that such individual is not otherwise eligible for, or a participant in, a
“plan” which is aggregated with this Plan for purposes of Section 409A. Such
individual’s participation shall become effective as soon as administratively
practicable after the date he satisfies the procedures for participation in the
Plan described in Section 2.2 and such election shall only apply to Compensation
earned after the effective date of his election.  Such procedures must be
satisfied within 30 days following the date he becomes an Eligible Employee. 
For the Plan’s initial partial Plan Year (commencing on the Effective Date
(October 1, 2014) and ending on December 31, 2013, Eligible Employees may make a
partial-year election with respect to Base Salary as described in Section 2.1.2
with respect to interim Plan Year elections, but may not make a partial Plan
Year election with respect to his Bonus.

 

2.2                               Procedure for Participation.  Each Participant
shall complete such forms and provide such data in a timely manner as required
by the Committee. Such forms and data may include, without limitation, a
Deferral Election, the Eligible Employee’s acceptance of the terms and
conditions of the Plan, and the designation in accordance with the terms of the
Plan of a Beneficiary to receive any death benefits payable hereunder. A
Participant must timely submit a new Deferral Election for each Plan Year for
which the Participant elects to make Deferral Contributions. The Deferral
Election of a Participant who is an Eligible Employee for a portion of a Plan
Year (pursuant to Section 2.1.2) shall be effective only with respect to
Compensation paid for services to be performed after the Deferral Election is
made.

 

3

--------------------------------------------------------------------------------


 

2.3                               Cessation of Active Participation.  Unless
otherwise designated by the Committee, in its sole discretion, each Participant
who ceases to be an active employee of the Company shall cease to be eligible to
receive or make any contributions under the Plan as of such cessation of
employment date. The Committee may remove an employee from active Participant
status for any subsequent Plan Year at any time prior to the first day of such
Plan Year. If a Participant’s active participation in the Plan ends, such
Participant shall remain an inactive Participant in the Plan until the earlier
of (i) the date the full amount of his benefit is distributed from the Plan, or
(ii) the date he again becomes an Eligible Employee and recommences
participation in the Plan. During the period of time that a person is an
inactive Participant in the Plan, his Account shall continue to be credited with
earnings, gains and losses as provided in Section 4.4.

 

ARTICLE 3

 

Accounts Under the Plan

 

3.1                               Establishment of Accounts.  The Accounts
specified in this Section 3.1 are established under the Plan to record the
liability of the Company to Participants.  All Accounts may be maintained on the
books of the Company, and the Company is under no obligation to segregate any
assets to provide for these liabilities.  Should the Company elect to segregate
assets into a trust fund pursuant to Section 4.4 of the Plan, the accounts
specified in this Section 3.1 may be maintained on the books of such fund.

 

3.1.1                     Base Salary Deferral Accounts.  A Base Salary Deferral
Accounts is maintained for each Participant for the purpose of recording the
value of his deferrals of Base Salary.

 

3.1.2                     Bonus Deferral Accounts.  A Bonus Deferral Accounts is
maintained for each Participant for the purpose of recording the current value
of his deferrals of Bonus.

 

3.2                               Method of Valuing Accounts.  The value of an
Account as of any Valuation Date is equal to the sum of —

 

(a)                                 the fair market value of the Account’s
interest in the Trust Fund, plus

 

(b)                                 any benefits accrued under Article 4 with
respect to which the Company has not made contributions to the Trust Fund, with
interest thereon at the rate established by the Committee in accordance with
Section 4.6.

 

ARTICLE 4

 

Deferrals; Accrual of Benefits

 

4.1                               Deferrals of Base Salary.  Each Participant
who is eligible to participate in the Plan as of the first day of a Plan Year,
and each Participant who becomes eligible to participate in the Plan for a
portion of a Plan Year pursuant to Section 2.1.2, may elect to have Deferral
Contributions of his Base Salary made on his behalf for such Plan Year (or
portion thereof) by completing and delivering to the Committee a Deferral
Election setting forth the terms of his

 

4

--------------------------------------------------------------------------------


 

election. Subject to the terms and conditions set forth in Section 4.3, a
Deferral Election shall provide for the reduction of a Participant’s Base Salary
payable in certain regular paychecks paid during the Plan Year for which the
Deferral Election is in effect. A Participant may elect to defer up to a maximum
of 50% of his Base Salary for the pay period (less any required tax or other
withholdings). The Committee, in its sole discretion, may change the maximum
percentage set forth in this Section 4.1 from time to time prior to the
beginning of any Plan Year.

 

4.2                               Deferrals of Bonus.  Each Participant who is
eligible to participate in the Plan as of the first day of a Plan Year, and each
Participant who becomes eligible to participate in the Plan for a portion of a
Plan Year pursuant to Section 2.1.2, may elect to have a Deferral Contribution
from his Bonus made on his behalf for such Plan Year (or portion thereof) by
completing and delivering to the Committee a Deferral Election setting forth the
terms of his election. Subject to the terms and conditions set forth in Section
4.3, a Deferral Election shall provide for the reduction of a Participant’s
Bonus attributable to the Plan Year for which the Deferral Election is in
effect. A Participant may elect to defer up to a maximum of 100% of his Bonus
(less any required tax or other withholdings). The Committee, in its sole
discretion, may change from time to time the maximum percentage set forth in
this Section 4.2 from time to time prior to any Plan Year.

 

4.3                               Procedures for Elections.  Subject to any
modifications, additions or exceptions that the Committee, in its sole
discretion, deems necessary, appropriate or helpful, the following terms shall
apply to such elections:

 

4.3.1                     Time of Election.  To be effective, a Participant’s
Deferral Election must be made within the time period prescribed by the
Committee (the “Election Period”). The Election Period shall end, and the
Participant’s Deferral Election shall be irrevocable, on or, if designated by
the Committee, a date before, the last day of the Plan Year immediately
preceding the Plan Year for which Deferral Contributions will be made; except
that, with respect to those employees who become eligible to participate in the
Plan for a portion of a Plan Year pursuant to Section 2.1.2 with respect to
Deferral Contributions, such Election Period shall begin on the date such
individual’s participation becomes effective and extend for 30 days thereafter.
If a Participant fails to submit a Deferral Election in a timely manner, he
shall be deemed to have elected not to participate in the Plan for that Plan
Year with respect to his deferred Compensation.

 

4.3.2                     Term.  Each Participant’s Deferral Election shall
become effective (i) on the first day of the Plan Year next following the date
on which the Participant makes the Deferral Election or (ii) with respect to
those employees who become eligible to participate in the Plan for a portion of
a Plan Year pursuant to Section 2.1.2, as soon as practicable after receipt by
the Committee of his Deferral Election. Each Participant’s Deferral Election
shall remain in effect for Base Salary and/or Bonus paid solely during the Plan
Year for which it applies.

 

4.3.3                     Revocation.  A Participant may not change or revoke
his Deferral Election, once it becomes irrevocable as provided in Section 4.3.1.

 

5

--------------------------------------------------------------------------------


 

4.3.4                     Crediting of Deferral Elections.  For each Plan Year
that a Participant has a Deferral Election in effect, the Committee shall credit
the amount of such Participant’s Deferral Contributions to his Account as of the
Valuation Date which coincides with or immediately follows the date on which
such amount would have been paid to him but for his Deferral Election, or as
soon as administratively practicable thereafter.

 

4.4                               Contributions to Trust Fund.  The Company may
establish a Trust Fund and make contributions to it corresponding to any or all
amounts deferred under Sections 4.1 and 4.2. These contributions are credited
with income, expense, gains and losses in accordance with the investments held
in the Qualified Plan, as allocated by the Participant.  Alternatively, at the
Committee’s election, the Committee may direct the Trustee to establish
investment funds within the Trust Fund and to permit Participants to direct the
allocation of their Account balances among these funds in accordance with rules
prescribed by the Committee.  The Committee may alter the available funds or the
procedures for allocating Account balances among them at any time.

 

4.5                               Status of the Trust Fund.  Notwithstanding any
other provision of this Plan, all assets of the Trust Fund remain the property
of the Company and are subject to the claims of its creditors.  No Participant
has any priority claim on Trust assets or any security interest or other right
in or to them superior to the rights of general creditors of the Company.

 

4.6                               Interest on Benefit Accruals.  Any benefit
accruals under the Plan with respect to which the Company does not make
contributions to the Trust Fund in accordance with Section 4.4 are credited with
interest.  Interest is credited during each Plan Year at a rate equal to the
average interest rate on thirty-year United States Treasury bonds for the
calendar month preceding the first day of the Plan Year.  Interest accrues from
the date of accrual specified in Section 4.3.4 through the date on which the
Company makes a corresponding contribution to the Trust Fund or the benefit is
distributed to the Participant or his Beneficiary.  No interest will be credited
on any benefit accrual attributable to an Account to the extent the Company
makes a corresponding deposit to the Trust Fund with respect to such benefit
accrual prior to the 15th business day of the month following the month in which
the benefit accrual would otherwise have been payable to the participant in
cash.

 

4.7                               Nonalienability.  A Participant’s rights under
this Plan may not be voluntarily or involuntarily assigned or alienated.  If a
Participant attempts to assign his rights or enters into bankruptcy proceedings,
his right to receive payments personally under the Plan will terminate, and the
Committee may apply them in such manner as will, in its judgment, serve the best
interests of the Participant.

 

ARTICLE 5

 

Vesting

 

5.1                               Vesting of Participant’s Interest.  A
Participant’s interest in his Base Salary Deferral Account and Bonus Deferral
Account is fully (100%) vested at all times.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 6

 

Distributions to Participants

 

6.1                               Manner of Distribution.  All distributions to
a Participant or Beneficiary will be in the form of a single lump-sum payment.

 

6.2                               Type of Property to be Distributed.  All
distributions from the Plan to Participants and Beneficiaries are made in cash,
unless the Committee determines that other property should be distributed.

 

6.3                               Manner of Distribution to Minors or
Incompetents.  If at any time any distributee is, in the judgment of the
Committee, legally, physically or mentally incapable of receiving any
distribution due to him, the distribution will be made to the guardian or legal
representative of the distributee, or, if none exists, to any other person or
institution that, in the Committee’s judgment, will apply the distribution in
the best interests of the intended distributee.

 

6.4                               Election of Beneficiary

 

6.4.1                     Designation or Change of Beneficiary by Participant. 
When an Eligible Employee qualifies for participation in the Plan, the Committee
will send him a Beneficiary designation form, on which he may designate one or
more Beneficiaries and successor Beneficiaries.  A Participant may change his
Beneficiary designation at any time by filing the prescribed form with the
Committee.  The consent of the Participant’s current Beneficiary is not required
for a change of Beneficiary and no Beneficiary has any rights under this Plan
except as are provided by its terms.  The rights of a Beneficiary who
predeceases the Participant who designated him shall immediately terminate,
unless the Participant has specified otherwise.

 

6.4.2                     Beneficiary if No Election Is Made.  Unless a
different Beneficiary has been elected in accordance with Section 6.4.1, the
Beneficiary of any Participant who is lawfully married on the date of his death
is his surviving spouse.  The Beneficiary of any other Participant who dies
without having designated a Beneficiary is his estate.

 

6.5                               Date of Distribution.  Distribution of the
benefits accrued under the Plan shall occur upon the earlier of the 30th day
following the date of:

 

(a)                                 A Participant’s Termination of Employment
for any reason; or

 

(b)                                 A Participant’s death or Disability.

 

6.6                               Delay of Date of Distribution to Specified
Employees.  Notwithstanding Section 6.5 or any Plan provision to the contrary,
in the case of a Participant who has been identified by the Company as a
“specified employee” within the meaning of § 409A(a)(2)(B)(i) of the Code as of
the date of his Termination of Employment, a distribution paid under the Plan by
reason of the Participant’s Termination of Employment, other than termination by
reason of death, shall be delayed until the date that is the earlier of (i) the
date six months and one day after the date of the Participant Termination of
Employment or (ii) the date of the Participant’s death

 

7

--------------------------------------------------------------------------------


 

(occurring after his Termination of Employment).  Payments delayed pursuant to
this Section 6.6 shall be paid without interest for such delay in payment.

 

ARTICLE 7

 

Amendment or Termination of the Plan

 

7.1                               Company’s Right to Amend Plan.  The
Compensation Committee may, at any time and from time to time, amend, in whole
or in part, any of the provisions of this Plan or may terminate it as a whole or
with respect to any Participant or group of Participants.  Any such amendment is
binding upon all Participants and their Beneficiaries, the Trustee, the
Committee and all other parties in interest.  Any action to amend or terminate
the Plan shall be taken by the Compensation Committee in the form of a written
Plan amendment executed by a duly authorized officer of the Company.  In the
event of a termination of the Plan, unpaid benefits shall continue to be an
obligation of the Company and, unless otherwise expressly provided by resolution
of the Compensation Committee, shall be paid as scheduled and in all events in a
manner consistent with the requirements of § 409A of the Code.  If the Plan is
terminated and the Compensation Committee expressly provides for each
Participant’s Account to be distributed, such amounts shall be paid in a single
sum as soon as practicable after the date the Plan is terminated.  The amount of
any such distribution shall be determined as of the Valuation Date immediately
preceding the date any such termination distribution is to be processed. 
Termination of the Plan shall be binding on all Participants and Beneficiaries.

 

7.2                               When Amendments Take Effect.  A resolution
amending or terminating the Plan becomes effective as of the date specified
therein.

 

7.3                               Restriction on Retroactive Amendments.  No
amendment may be made that retroactively deprives a Participant of any benefit
accrued before the date of the amendment.

 

ARTICLE 8

 

Plan Administration

 

8.1                               The Administrative Committee.  The Plan is
administered by a Committee consisting of one or more persons appointed by the
Compensation Committee.  If the Compensation Committee fails to appoint a
Committee, the Compensation Committee will be the administrator of the Plan. 
The Compensation Committee may remove any member of the Committee at any time,
with or without cause, and may fill any vacancy.  If a vacancy occurs, the
remaining member or members of the Committee have full authority to act.  The
Compensation Committee is responsible for transmitting to the Trustee the names
and authorized signatures of the members of the Committee and, as changes take
place in membership, the names and signatures of new members.  Any member of the
Committee may resign by delivering his written resignation to the Compensation
Committee, the Trustee and the Committee. Any such resignation becomes effective
upon its receipt by the Compensation Committee or on such other date as is
agreed to by the Compensation Committee and the resigning member.  The Committee
acts by a majority of its members at the time in office and may take action
either by vote at a meeting or by consent in writing without a meeting.  The
Committee may adopt such

 

8

--------------------------------------------------------------------------------


 

rules and appoint such subcommittees as it deems desirable for the conduct of
its affairs and the administration of the Plan. Pending an appointment of the
Committee by the Compensation Committee, Ashley A. Reed, Human Resources Manager
for Jones Energy, Inc., will serve as the Committee.

 

8.2                               Powers of the Committee.  In carrying out its
duties with respect to the general administration of the Plan, the Committee
has, in addition to any other powers conferred by the Plan or by law, the
following final and absolute powers:

 

(a)                                 to determine all questions relating to
eligibility to participate in the Plan;

 

(b)                                 to compute and certify to the Trustee the
amount and kind of distributions payable to Participants and their
Beneficiaries;

 

(c)                                  to maintain all records necessary for the
administration of the Plan that are not maintained by the Company or the
Trustee;

 

(d)                                 to interpret the provisions of the Plan and
to make and publish such rules for the administration of the Plan as are not
inconsistent with the terms thereof;

 

(e)                                  to establish and modify the method of
accounting for the Plan or the Trust;

 

(f)                                   to employ counsel, accountants and other
consultants to aid in exercising its powers and carrying out its duties
hereunder; and

 

(g)                                  to perform any other acts necessary and
proper for the administration of the Plan, except those that are to be performed
by the Trustee.

 

8.3                               Indemnification

 

8.3.1                     Indemnification of Members of the Committee by the
Company.  The Company agrees to indemnify and hold harmless each member of the
Committee against any and all expenses and liabilities arising out of his action
or failure to act in such capacity, excepting only expenses and liabilities
arising out of his own willful misconduct.  This right of indemnification is in
addition to any other rights to which any member of the Committee may be
entitled.

 

8.3.2                     Liabilities for Which Members of the Committee Are
Indemnified.  Liabilities and expenses against which a member of the Committee
is indemnified hereunder include, without limitation, the amount of any
settlement or judgment, costs, counsel fees and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought against him
or the settlement thereof.

 

8.3.3                     Company’s Right to Settle Claims.  The Company may, at
its own expense, settle any claim asserted or proceeding brought against any
member of the Committee when such settlement appears to be in the best interests
of the Company.

 

9

--------------------------------------------------------------------------------


 

8.4                               Claims Procedures.  If a dispute arises
between the Committee and a Participant or Beneficiary over the amount of
benefits payable under the Plan, the Participant or Beneficiary may file a claim
for benefits by notifying the Committee in writing of his claim.  The Committee
will review and adjudicate the claim.  If the claimant and the Committee are
unable to reach a mutually satisfactory resolution of the dispute, it will be
submitted to arbitration under the rules of the American Arbitration
Association.  Each Participant agrees, by the execution of a Deferral Election,
that arbitration will be the sole means of resolving disputes arising under the
Plan and waives, on behalf of himself and his Beneficiary, any right to litigate
any such dispute in a court of law.

 

8.5                               Expenses of the Committee.  The members of the
Committee shall serve without compensation for services as such.  All expenses
of the Committee are paid by the Company.

 

8.6                               Expenses of the Plan.  The expenses of
administering the Plan shall be paid by the Company.

 

ARTICLE 9

 

Miscellaneous

 

9.1                               Plan not a contract of employment.  The
adoption and maintenance of the Plan does not constitute a contract between the
Company and any Participant and is not a consideration for the employment of any
person.  Nothing herein contained gives any Participant the right to be retained
in the employ of the Company or derogates from the right of the Company to
discharge any Participant at any time without regard to the effect of such
discharge upon his rights as a Participant in the Plan.

 

9.2                               No rights under Plan except as set forth
herein.  Nothing in this Plan, express or implied, is intended, or shall be
construed, to confer upon or give to any person, firm, association, or
corporation, other than the parties hereto and their successors in interest, any
right, remedy, or claim under or by reason of this Plan or any covenant,
condition, or stipulation hereof, and all covenants, conditions and stipulations
in this Plan, by or on behalf of any party, are for the sole and exclusive
benefit of the parties hereto.

 

9.3                               Taxation.  It is the intention of the Company
that the benefits payable hereunder shall not be deductible by the Company or
taxable for federal income tax purposes to Participants or Beneficiaries until
such benefits are paid by the Company, or the Trust, as the case may be, to such
Participants or Beneficiaries.  The provisions of the Plan shall be construed
and interpreted and the Plan shall be operated in a manner consistent with the
requirements of § 409A of the Code and the accompanying treasury regulations and
guidance issued by the Internal Revenue Service.  Specifically, no provision of
the Plan that would provide for a distribution that is subject to the additional
tax under § 409A of the Code shall be permitted and any provision of the Plan
which would result in a failure to meet the requirements of § 409A of the Code
shall be deemed null and void.

 

9.4                               Withholding. If the whole or any part of any
Participant’s or Beneficiary’s benefit hereunder shall become subject to any
estate, inheritance, income, employment or other tax

 

10

--------------------------------------------------------------------------------


 

which the Company shall be required to pay or withhold, the Company shall have
the full power and authority to withhold and pay such tax out of any monies or
other property held for the account of the Participant or Beneficiary whose
interests hereunder are so affected (including, without limitation, by reducing
and offsetting the Participant’s or Beneficiary’s Account balance). Prior to
making any payment, the Company may require such releases or other documents
from any lawful taxing authority as it shall deem necessary.

 

9.5                               Governing Law.  The construction and operation
of this Plan and Trust are governed by the laws of Texas to the extent not
preempted by ERISA.

 

9.6                               Undefined Terms.  Unless the context clearly
requires another meaning, any term not specifically defined in this Plan is used
in the sense given to it by the Qualified Plan.

 

9.7                               Headings.  The headings of Articles, Sections
and Subsections are for reference only and are not to be utilized in construing
the Plan.

 

9.8                               Gender.  Unless clearly inappropriate, all
pronouns of whatever gender refer indifferently to persons or objects of any
gender.

 

9.9                               Singular and Plural.  Unless clearly
inappropriate, singular terms refer also to the plural number and vice versa.

 

9.10                        Severability.  If any provision of this Plan is held
illegal or invalid for any reason, the remaining provisions are to remain in
full force and effect and to be construed and enforced in accordance with the
purposes of the Plan as if the illegal or invalid provision did not exist.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer and its corporate seal to be, hereunto affixed by
authority of its Company, this 18th, day of September, 2013.

 

 

Company

 

 

 

[Corporate Seal]

 

 

 

 

 

By

/s/ Jonny Jones

 

12

--------------------------------------------------------------------------------